Citation Nr: 9929228	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1954 until 
January 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for asbestosis (claimed as asbestos exposure) as 
not shown by the evidence of record.  

The Board remanded the issue in September 1996 for additional 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In service the veteran worked as an aircraft hydraulic 
repairman.  Post service he worked as a machinery repairman 
and from 1962 until 1992 he repaired equipment on ships.  

3.  In December 1989, the veteran's private doctor had an 
impression of asbestosis and asbestos related pleural 
disease.  His doctor noted asbestosis as a disability in a 
form completed in December 1996.  

4.  No competent medical evidence has been submitted showing 
a link between the claimed current disability of asbestosis 
and service.  



CONCLUSION OF LAW

A well-grounded claim for service connection for asbestosis 
has not been submitted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in October 1992 for 
asbestos exposure that began in 1955 while serving in the Air 
Force.  The veteran submitted information that in service as 
an aircraft hydraulic repairman, he changed brakes and tires, 
and removed insulation panels while doing repairs.  After 
service he worked for four years as a machinery repairman and 
from 1962 until 1992 he repaired equipment on ships.  

The veteran was afforded a Department of Veterans Affairs 
(VA) medical examination in January 1993.  He described his 
work as a hydraulic technician involved aircraft brake 
systems, asbestos brake pads and exposure to asbestos dust in 
the hydraulic shop.  After service he worked as an outside 
machinist with some exposure to asbestos wrapping piping and 
boilers for a period of some twenty years plus.  He 
complained of intermittent productive cough and experiencing 
shortness of breath after walking two to three blocks or 
climbing a flight of stairs.  The veteran reported that the 
results of a computed tomography scan (CT) scan, ordered by 
his private doctor, showed findings consistent with 
asbestosis.  An X-ray revealed linear densities in both 
bases, which could be secondary to subsegmental atelectasis 
and/or pulmonic scars.  In addition, minimal pleural 
thickening was noted on the left, but no pleural plaques or 
pleural calcifications were identified.  The impression was 
basilar scars and/or atelectatic changes.  The examiner 
diagnosed pulmonary insufficiency by history, exposure to 
asbestos as noted in the narrative.  

The veteran submitted the report of the CT scan dated in 
January 1990 which revealed mild chronic pulmonary 
parenchymal scarring in the lung bases.  Further noted were 
no discrete pulmonary parenchymal or pleural masses, no 
significant pleural plaque formation or calcification.

At the veteran's personal hearing in August 1993, he 
testified that he was exposed to asbestos in the service 
while changing tires, working on brakes and door panels.  He 
first sought treatment in 1989 after having symptoms of pain 
in his chest and shortness of breath for about two or three 
years.  He also submitted a page of a report from Isabella K. 
Sharpe, M.D., showing a diagnosis of asbestosis.

After the hearing, a full copy of Dr. Sharpe's report dated 
in December 1989 was received.  The history in the report 
included:  "At seventeen, he joined the United States Air 
Force as an aircraft hydraulic technician and served for 
three years.  There was no asbestos exposure there."  The 
history continued noting that after service, he began working 
in a shipyard and was still working there with asbestos 
exposure most every day.  The report indicated that a four 
view chest film was made which showed small irregular and 
linear densities in the bases more than the apices and there 
were bilateral pleural plaques.  Dr. Sharpe concluded that it 
was her impression that the veteran had asbestosis and 
asbestos related pleural disease.  

At the veteran's August 1993 hearing, he submitted a copy of 
a letter from the Social Security Administration (SSA) 
notifying him that he was entitled to disability benefits.  
He claimed that the award was based on asbestosis and a back 
disability.  He had attempted to obtain the underlying 
reports on which the award was based without success and 
asked that VA request the reports.  A report of contact in 
the file shows that SSA was contacted on October 12, 1993, 
and indicated that after getting the veteran's release the 
medical records would be sent within 10 to 14 days.  A 
further notation shows that no records were received as of 
November 29, 1993. 

The Board remanded the issue in September 1996 for further 
development to reconcile the diagnoses and as the issue was 
being remanded requested that another attempt be made to 
obtain the medical records on which the veteran's SSA 
disability benefits were awarded.

Pursuant to the remand instructions, the RO requested the 
1989 X-rays from Dr. Sharpe and also notified the veteran 
that the 1989 X-rays were needed from Dr. Sharpe.  The RO 
obtained records from SSA including copies of medical 
evidence used by SSA in making its adjudicative 
determination.

The records received from SSA indicate that pursuant to the 
Social Security Act, as amended, the appellant was found 
disabled from August 4, 1992.  The records show that this was 
the date the veteran was involved in an accident at work when 
he was lifting a 10 inch valve and started having lower back 
pain.  The primary diagnosis for disability was degenerative 
joint disease of L4-5 with rotoscoliosis of the lumbar spine 
and the secondary diagnosis was multiple compression 
fractures of the thoracic spine.  Most of the medical records 
on which the SSA disability award was based relate to the 
veteran's back condition.  Some medical records pertaining to 
the lungs are duplicates of records contained in the claims 
file.  Other records included a copy of a medical evaluation 
by C. V. Lazo, M.D., in April 1993, with an impression of 
several back conditions; smokers bronchitis and COPD; and 
asbestos exposure.  A report of X-ray performed on April 26, 
1993, noted:  "The study was performed with suboptimal 
inspiration.  There is no indication of active pulmonary 
disease.  There are small parenchymal scars in the basal 
portion of the right lung.  No calcified pleural plaques are 
evident." 

A letter dated November 4, 1996, from Dr. Sharpe noted that 
the veteran was to be scheduled for various tests including 
X-rays and PFT's.  Dr. Sharpe wrote that when the testing had 
been accomplished, the tests would be forwarded to VA.  The 
veteran was examined on October 9, 1996, and the assessment 
included "SOB".  Although some 1996 X-ray reports were 
received, a 1996 report of a chest X-ray was not included.  
Dr. Sharpe also submitted a Proof of Disability, Statement of 
Attending Physician that she had completed in December 1996.  
The report indicated that the veteran's symptoms included 
dypsnea on exertion.  In response to the following question:  
"Is the employee's disability caused by or the result of 
addiction or habitual drunkenness, military service, criminal 
activity or self-responsibility?", Dr. Sharpe wrote "No".  
Dr. Sharpe wrote that the veteran has "Asbestosis, 
Osteopenia, Hypertension, tobacco addiction, ? DLCO."  A 
duplicate copy of the report of X-rays made in 1989 was 
included.  Although the RO had requested a copy of the report 
of X-rays, it had also previously requested from Dr. Sharpe 
that the actual X-rays be submitted and had notified the 
veteran that the X-rays were to be submitted.

A review of the Claims file was made in September 1997 by two 
VA pulmonary specialists.  The purpose was to review attached 
X-rays and determine if the veteran has asbestosis or 
asbestos related disease.  The examiners noted that the 
actual X-rays had not been received.  It was noted that the 
chart had been reviewed and that in service the veteran 
served as a hydraulic repairman changing brakes and tires.  
Post service, he had exposure to asbestos while working 
around pipes and changing insulation.  The review noted Dr. 
Sharpe's impression in December 1989 of asbestosis and 
asbestos related pulmonary disease.  It was also noted that 
an X-ray and CT scan in January 1990 showed no significant 
pleural plaques and that a January 1993 X-ray found no 
evidence of pleural plaquing.  The conclusion was:

The x-rays that we have had reviewed the 
reports of show no evidence of significant x-
ray changes, such as diffuse or local pleural 
thickening with or without parenchymal disease 
may be visible.  The process is usually 
progressive and the x-rays of course usually 
show diffusely distributed irregular linear 
small opacities more prominent in the lower 
lung zones, with diffuse or local pleural 
thickening.

We certainly do not see significant evidence at 
this time to state that this veteran did have 
significant asbestosis or asbestos related 
disease.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

The Board finds that the claim is not well-grounded.  
Although there is some inconsistency in the history of 
exposure to asbestos as related by the veteran at his hearing 
and when seeing his doctor in 1989, we are aware that the 
veteran's military occupational specialty of an airplane 
mechanic and aircraft hydraulic repairman may have exposed 
him to some degree of asbestos material. 

The veteran has a current medical diagnosis of asbestosis, 
even though other medical findings of record do not show that 
the veteran has asbestosis or asbestos related disease.  Dr. 
Sharpe diagnosed asbestosis and asbestos related pleural 
disease in December 1989 based on X-ray findings of pleural 
plaques.  A CT scan in January 1990 revealed mild chronic 
pulmonary parenchymal scarring in the lung bases; no discrete 
pulmonary parenchymal or pleural masses, no significant 
pleural plaque formation or calcification.  A VA X-ray in 
January 1993 noted minimal pleural thickening but identified 
no pleural plaques or pleural calcifications.  The impression 
was basilar scars and/or atelectatic changes.  When the 
veteran was examined in April 1993 by Dr. Lazo, although 
asbestos exposure was noted, the diagnosis was of bronchitis 
and COPD.  

Even assuming that Dr. Sharpe's diagnosis of asbestosis is a 
medical diagnosis of a current disability sufficient to meet 
one of the requirements for a well grounded claim, the claim 
fails to meet the requirement of competent medical evidence 
of a nexus between service and the current disability.  The 
medical evidence from Dr. Sharpe, while showing a diagnosis 
of asbestosis, noted in her 1989 report that the veteran had 
no exposure to asbestos while in military service.  Again in 
December 1996, in completing a proof of disability form, 
although Dr. Sharpe stated that the veteran had asbestosis, 
with symptoms of low DLCO, she did not find that it was 
caused by or the result of military service.  


To support the claim, we have only the veteran's opinion of a 
causal connection.  The record does not contain any medical 
evidence corroborating the appellant's claim.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  Where the 
determinative issue involves etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is the threshold requirement for the claim to be 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
"specialized knowledge or training," and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the "question[s] involved [d] not lie 
within the range of common experience or common knowledge."  
Id. (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board finds that the claim fails to meet the requirement 
of competent medical evidence providing a nexus between in-
service exposure to asbestos and a current disability.  
Accordingly, the claim for service connection for asbestosis 
is not well grounded.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied service 
connection for asbestosis.  The Board has considered the same 
law and regulations.  The Board merely concludes that the 
veteran did not meet the initial threshold evidentiary 
requirements of a well grounded claim.  The result is the 
same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  38 
U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation only attaches where the 
veteran's application is incomplete and references existence 
of evidence which could serve to render his claim plausible.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

We have not found that the veteran has put VA on notice of 
the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make his claim 
plausible.  Nevertheless, the rating decision, statement of 
the case, and this Board decision inform the veteran of the 
evidence that is lacking to make his claim well grounded.  In 
this instance, the Board's decision informs the appellant 
that he needs to submit a medical diagnosis of a current 
disability, an inservice disease or injury, and competent 
medical evidence of a nexus between a present disability and 
service to have a well- grounded claim for service 
connection.


ORDER

A well-grounded claim for service connection for asbestosis 
not having been submitted, the claim is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

